                Case 2:20-cv-01209-RSM Document 17 Filed 12/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   STACIA LEIGH DANIELS,                                 Civil No. 2:20-CV-01209-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including January 4, 2021, to file a response to Plaintiff’s

18   Complaint, including the certified administrative record. If the certified administrative record

19   becomes available to the Office of the General Counsel before the aforementioned date, the

20   record may be filed earlier, if acceptable to both parties.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [2:20-CV-01209-RSM]
               Case 2:20-cv-01209-RSM Document 17 Filed 12/07/20 Page 2 of 2



 1
              DATED this 7th day of December, 2020.
 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11   Presented by:

12   s/ Justin L. Martin
     JUSTIN L. MARTIN
13   Special Assistant United States Attorney
     Office of the General Counsel
14   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
15   Seattle, WA 98104-7075
     Telephone: (206) 615-3735
16   Fax: (206) 615-2531
     justin.l.martin@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-01209-RSM]
